          Case 1:20-cv-07046-ER Document 73 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          ORDER
TOWAKI KOMATSU,
                                                               20-CV-7046 (ER) (lead case)
                               Plaintiff,
                                                                   20-CV-7502 (ER)
                       – against –                                 20-CV-8004 (ER)
                                                                   20-CV-8251 (ER)
                                                                   20-CV-8540 (ER)
THE CITY OF NEW YORK, et al.,
                                                                   20-CV-8933 (ER)
                                                                   20-CV-9151 (ER)
                                                                   20-CV-9154 (ER)
                               Defendants.                         20-CV-9354 (ER)


Ramos, D.J.:

       On December 25, 2020, Komatsu filed an 84-page Complaint in Komatsu v. City of New

York, Case No. 20-cv-10942, raising claims against the Mayor and numerous other City officials.

On January 5, 2021, this Court issued an order stating that the new case was in violation of its

December 15, 2020 order imposing filing restrictions on Plaintiff and instructed the Clerk of the

Court to strike the Complaint in that case. See Doc. 62. Plaintiff now argues that that Case No.

20-cv-10942 falls outside of this Court’s filing restrictions order because it does not raise claims

regarding allegations of exclusion from public meetings with the Mayor, and also requests that

this Court reconsider its December 15, 2020 and January 5, 2021 Orders. See, e.g., Docs. 63, 69.

       Case No. 20-cv-10942 was instructed to be stricken because Claims Number 14 and 15 in

that case alleged violations of Plaintiff’s First Amendment rights as they relate to “public

forums,” which the Court believed referred to restrictions on Plaintiff’s behavior at public

meetings. See Case No. 20-cv-10942, Doc. 2 at 76. If, however, these allegations did not refer

to public meetings but instead referred to other events outside of the scope of this Court’s

December 15, 2020 and January 5, 2021 orders, Plaintiff may file a motion to reopen Case No.

20-cv-10942 on that case’s docket. If Plaintiff chooses to do so, he must attach a copy of this
           Case 1:20-cv-07046-ER Document 73 Filed 01/19/21 Page 2 of 2




Order, along with a brief explanation of why Case No. 20-cv-10942 is not subject to this Court’s

filing restrictions.

         However, the requests to reconsider this Court’s December 15, 2020 and January 5, 2021

orders are otherwise DENIED. The Clerk of Court is respectfully directed to mail a copy of this

order to Plaintiff.



It is SO ORDERED.


Dated:    January 19, 2021
          New York, New York

                                                           EDGARDO RAMOS, U.S.D.J.




                                                2
